Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The After Final Office Action amendment filed on 05/22/2022 has been entered. Claims 1-18 and 20 remain pending in the application. Claim 16 has been amended correcting a minor issue and the only previously rejected claim 19 has been canceled by the Applicant. Claims 1-18, and 20 were previously found allowable.  


Allowable Subject Matter
Claims 1-18 and 20 are allowed.

Reasons for Allowable Subject Matter

The reasons for allowable subject mater were previously presented in Office action dated 02/22/2022 and are repeated below for completeness.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards a lens moving apparatus , the closest cited prior art of Cho teaches (see Figs. 1-12) such a lens moving apparatus (i.e. camera module 10, having auto-focusing function, see Abstract, paragraphs [03,10-29, 66-68, 70, 98-99]) comprising: 
a base (i.e. fixed unit 100 with space 160, corner posts in each corner, side surfaces, bottom portion and sensor unit 500, paragraphs [60-68, 70], see e.g. Fig. 1-2, 8, 10) comprising a body (main body structure of 100 and 500, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10) and a first post disposed at a first corner portion of the body, a second post disposed at a second corner portion of the body, a third post disposed at a third corner portion of the body and a fourth post disposed at a fourth corner portion of the body (i.e. as corner post reinforcements in each corner of the body 100, e.g. two have accommodating grooves 140, 142, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10), the first to fourth posts extending upward from an upper surface of the body (see e.g. Fig. 1-2, 8, 10); 
a bobbin disposed on the body (movable unit 200 disposed in fixed unit 100, space 160, paragraphs [60-68]); 
a first roller unit disposed in a first groove formed in the first post (i.e. as rolling members 700 in first groove 140 of the first post in first corner of 100 base, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8); 
a second roller unit disposed in a second groove formed in the second post adjacent to the first post (i.e. as rolling members 700 in second groove 142 of the second post in second corner of 100 base adjacent to first post with 140 groove, see paragraphs [60-66, 70], as depicted in e.g. Fig. 1-2, 8); 
a magnet disposed at the bobbin (as magnet 320 disposed at movable unit 200, paragraphs [68-71]); and 
a coil disposed between the first post and the second post so as to correspond to the magnet (i.e. as coil 310 disposed on substrate 400 between first post with 140 and second post with 142 and corresponding to magnet 320, see paragraphs [68-71), 
wherein the first groove comprises a first opening spaced from opposite ends of the first groove, through which a portion of the first roller unit is exposed (i.e. as first opening of the 140 spaced from opposite ends of opening of 140 through which portion of first rollers 700 are exposed, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8), and 
wherein the second groove comprises a second opening spaced from opposite ends of the second groove, through which a portion of the second roller unit is exposed (i.e. as second opening of 142  spaced from opposite ends of opening of 142 through which portion of second  rollers 700 are exposed, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8), and 
wherein the bobbin (movable unit 200) comprises: 
a first support disposed in the first opening so as to be in contact with the first roller (i.e. as surface support 230 disposed in opening of 140, and in contact with first rollers 700 in 140, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8); and 
a second support disposed in the second opening so as to be in contact with the second roller (i.e. as surface support 232 disposed in opening of 142, and in contact with second  rollers 700 in 142, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8).  
However, regarding claim 1, the prior art of Cho taken either singly or in combination fails to anticipate or fairly suggest such a lens moving apparatus including the specific arrangement where the 
first support extending into the first opening so as to be in contact with the first roller unit; and where the second support extending into the second opening so as to be in contact with the second roller unit, in combination with all other claimed limitations of claim 1. In addition, there are no reasons for additional potential modification of first and second supports of bobbin and openings of the corresponding grooves, without relying on impermissible hindsight. 

With respect to claims 2-14, 16-17 and 20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 15, as amended now recites the limitations of previous base claims 1 and intervening  claim 11, which are taught by cited prior art of Cho (see e.g. previous Office action dated 11/09/2021. However, regarding claim 1, the prior art of Cho taken either singly or in combination fails to anticipate or fairly suggest such a lens moving apparatus including the specific arrangement where the base comprises a first guide groove formed in the second side surface of the first groove for injecting lubricant into the first groove; andBIRCH. STEWART. KOLASCH & BIRCH. ILPJTETE/prtApplication No.: NEWDocket No.: 6655-073 I PUSI Page 6 of 8 a second guide groove formed in the fourth side surface of the second groove for injecting lubricant into the second groove, in combination with all other claimed limitations of base claim and any intervening claims .
	
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872